Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 11, lines 19-20 “the inner diameter DB” should read “the inner diameter dB”
Page 11, line 20 “the midpoint DB” should read “the midpoint MB” 
Page 11, line 21 “the inner diameter DB” should read “the inner diameter dB” 
Page 11, line 22 “the midpoint DB”  is recited twice and should read “the midpoint M-B” in both cases
Page 12, line 10 “the bladder 11” should read “the bladder 14”

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (WO 02/22189).
Regarding claim 6, Martin discloses an elastomeric bladder (inflatable balloon 3, Fig. 22) for an elastomeric pump (abstract), comprising: a body (inflatable balloon 3, Fig. 22) extending over a length (length of balloon 3 shown in Fig. 22) from a first end (first end 11, Fig. 22) to an opposing second end (second end 25, Fig. 22); an outer diameter; an inner diameter; and a wall thickness, (see Examiner Annotated Fig. 1 below) wherein the wall thickness at a midpoint of the length (half way between first end 11 and second end 15, Fig. 22; see Examiner Annotated Fig. 1 below) is different than the wall thickness at each of the first end and the second end (see Examiner Annotated Fig. 1 below). 
Regarding claim 10, Martin discloses all of claim 6, as previously discussed. Martin further discloses each of the first end (first end 11, Fig. 22) and the second end (second end 25, Fig. 22) define a groove (annular flange 51, Fig. 19) about an outer perimeter of the bladder for receipt of an O-ring. The Examiner notes that the limitation “for receipt of an O-ring” is being treated as a functional recitation and the Examiner is of the position that the grooves (annular flange 51, Fig. 19) of Martin are fully capable of performing these functions (receiving an O-ring). Mart discloses “the flange 57 of Fig. 15 is essentially a ring which can be mounted on the annular rim 51 of the inflatable balloon 3. It is possible to use any other type of fixing, whenever compatible with the invention”, in the first full paragraph of page 5. Since the annular flange 51 is capable of receiving the flange 57 of fig. 15 that is essentially a ring, the annular flange 51 is fully capable of receiving an O-ring. 


    PNG
    media_image1.png
    574
    286
    media_image1.png
    Greyscale



Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zdeb (U.S Patent No. 5,045,064). 
Regarding claim 6, Zdeb discloses an elastomeric bladder (fluid storage area 135 with deformable member 130, Figs. 4-5; see col. 8, lines 5-15 for elastomeric) for an elastomeric pump (infuser 110, Fig. 4), comprising: a body (deformable member 130, Figs. 4-5) extending over a length from a first end to an opposing second end (see Examiner Annotated Fig. 2 below); an outer diameter; an inner diameter; and a wall thickness, wherein the wall thickness at a midpoint of the length is 

    PNG
    media_image2.png
    510
    567
    media_image2.png
    Greyscale

Regarding claim 7, Zdeb teaches all of claim 6 as previously discussed. Zdeb further teaches the wall thickness at the midpoint of the length is less than the wall thickness at each of the first end and the second end such that the wall thickness tapers from each of the first end and the second end toward the midpoint. See Examiner Annotated Fig. 2 above.
Regarding claim 8, Zdeb teaches all of claim 7 as previously discussed. Zdeb further teaches the outer diameter is constant over the length (see Examiner Annotated Fig. 2 below). As shown in Examiner Annotated Fig. 3 below of figure 4 of Zdeb, the outer dimeter (shown as a dashed line) does not change 
Regarding claim 9, Zdeb teaches all of claim 8 as previously discussed. Zdeb further teaches the inner diameter increases from each of the first end and the second end toward the midpoint (see Examiner Annotated Fig. 3 below). The inner diameter shown as a solid line in Examiner Annotated Fig. 3 below of Figure 4 of Zdeb, is larger at the midpoint than at the first and second ends (first and second ends are shown in Examiner Annotated Fig. 2 above). The difference in length between these three solid lined diameters is especially easy to see from the annotated figure below when comparing the length of the solid lines to the neighboring dashed lined and noticing that the difference between the solid lines and dashed lines is larger at the midpoint than near the first and second ends. 

    PNG
    media_image3.png
    529
    554
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 130 as being unpatentable over Martin (WO 02/22189) in view of an alternate embodiment of Martin (WO 02/22189).
Regarding claim 1, Martin discloses an elastomeric bladder (inflatable balloon 3, Fig. 19; see “elastomer material” first full paragraph of page 5) for an elastomeric pump (abstract), comprising: a body (inflatable balloon 3, Fig. 19) extending over a length (length of inflatable balloon 3 shown in Fig. 19) from a first end (first end 11, Fig. 16) to an opposing second end (second end 25, Fig. 16); an outer 
In an alternate embodiment, Martin teaches the inner surface of the balloon 3 is tapered and frustoconical and teaches that this inner surface may make up the entire inflatable balloon 3, see the second paragraph of page 6. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon 3 with a constant outer diameter, described in the second full paragraph of page 5, to have a tapered inner diameter as described in the second paragraph of page 6. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of residual medicament remaining inside the balloon 3, as taught by Martin in the second paragraph of page 6. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. When the outer diameter of balloon 3 is held constant and the inner diameter is tapered, it becomes clear that Martin teaches wherein the wall thickness gradually transitions from a first wall thickness at the first end to a second wall thickness at the second end (see first wall thickness and second wall thickness, Examiner Annotated Fig. 4 below).

    PNG
    media_image4.png
    566
    341
    media_image4.png
    Greyscale

The combination of the two embodiments of Martin is hereinafter referred to as the combination of Martin
Regarding claim 2, the combination of Martin teaches all of claim 1, as previously discussed. The combination of Martin further teaches the wall thickness at the first end (first end 11, Fig. 22) is greater than the wall thickness at the second end (second end 25, Fig. 22). See Figure 22 and the second paragraph of page 6 and Examiner Annotated Fig. 4 above. Since the outer diameter is constant (second full paragraph of page 5) and the inner diameter is changing (second paragraph of page 6), the wall thickness is necessarily changing.

Regarding claim 5, the combination of Martin discloses all of claim 1, as previously discussed. The combination of Martin further teaches the inner diameter gradually transitions from a first inner diameter at the first end (inner diameter at the first end 11, Fig. 22) to a second inner diameter at the second end (inner diameter at the second end 25, Fig. 22). See “the inner surface is tapered” and “the inner surface is frustoconical”, second paragraph of page 6. 
Regarding claim 1, in an alternate interpretation of Martin, Martin discloses an elastomeric bladder (inflatable balloon 3, Fig. 19); see “elastomer material” first full paragraph of page 5) for an elastomeric pump (abstract), comprising: a body (inflatable balloon 3, Fig. 16) extending over a length (length of inflatable balloon 3 shown in Fig. 16) from a first end (second end 25, Fig. 16) to an opposing second end (first end 11, Fig. 16); an outer diameter; an inner diameter; and a wall thickness (see Examiner Annotated Fig. 5 below). Martin discloses that the outer diameter of the inflatable balloon 3 may be of a constant outer diameter, see “annular flange 51 can be internal such that the outer diameter of the balloon 3 is constant”, second full paragraph of page 5.
In an alternate embodiment, Martin teaches the inner surface of the balloon 3 is tapered and frustoconical and teaches that this inner surface may make up the entire inflatable balloon 3, see the second paragraph of page 6. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon 3 with a constant outer diameter, described in the second full paragraph of page 5, to have a tapered inner diameter as described in the second paragraph of page 

    PNG
    media_image5.png
    566
    391
    media_image5.png
    Greyscale

The combination of the two embodiments of an alternate interpretation of Martin is hereinafter referred to as the combination of an alternate interpretation of Martin.

Regarding claim 3, the combination of an alternate interpretation of Martin discloses all of claim 1, as previously discussed. Martin further discloses the wall thickness at the second end (first end 11, Fig. 22) is greater than the wall thickness at the first end (second end 25, Fig. 22). See Figure 22 and the second paragraph of page 6. Since the outer diameter is constant (second full paragraph of page 5) and the inner diameter is changing (second paragraph of page 6), the wall thickness is necessarily changing.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heston et al.  (U.S Pub. No. 2006/0229558), hereinafter referred to as Heston, and further in view of Martin (WO 02/22189) and an alternate embodiment of Martin. 
Regarding claim 11, Heston teaches an elastomeric pump for an infusion assembly (abstract), comprising: an inflatable elastomeric bladder (elastomeric collapsing bladder 160, Fig. 1) comprising a body extending over a bladder length from a first bladder end to an opposing second bladder end, a bladder outer diameter, a bladder inner diameter, and a wall thickness (see Examiner Annotated Fig. 6 below); and a mandrel (axially-variable core 180, Fig. 7), wherein the bladder is disposed on the mandrel (see Fig, 7), the bladder sealingly secured on the mandrel near each of the first bladder end and the second bladder end (via O-rings 500 and 520, Fig. 2; paragraph 26). 
However, Heston does not disclose wherein the wall thickness at a midpoint of the bladder length is different than the wall thickness at each of the first bladder end and the second bladder end.
Martin teaches an elastomeric pump comprising a bladder (inflatable balloon 3, Fig. 16). Martin teaches that the outer diameter of the inflatable balloon 3 may be of a constant outer diameter, see “annular flange 51 can be internal such that the outer diameter of the balloon 3 is constant”, second full paragraph of page 5.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon 3 with a constant outer diameter of Martin, described in the second full paragraph of page 5, to have a tapered inner diameter as described in the second paragraph of page 6 of Martin. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of residual medicament remaining inside the balloon 3, as taught by Martin in the second paragraph of page 6. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. When the outer diameter of balloon 3 is held constant and the inner diameter is tapered, the wall thickness necessarily changes and the wall thickness at a midpoint of the length (half way between first end 11 and second end 15, Fig. 22) is different than the wall thickness at each of the first end (first end 11, Fig. 22) and the second end (second end 25, Fig. 22) (see the second paragraph of page 6). When the inner surface is tapered for the entire inflatable balloon, as described in the second paragraph of page 6, (while the outer diameter is constant as taught by the second paragraph of page 5) then the wall thickness is changing from a first end of the balloon (first end 11, Fig. 22) to a second end (second end 25, Fig. 22) and the thickness at the midpoint is necessarily different than each of the thickness at the first end and the second end.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bladder of Heston to have the changing thickness of the inflatable balloon taught by the combination Martin described above (Figure 22). One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of residual 
The combination of Heston and Martin is hereinafter referred to as the combination of Heston and Martin. 

    PNG
    media_image6.png
    515
    371
    media_image6.png
    Greyscale

Regarding claim 12, Heston and Martin teach all of claim 11, as previously discussed. Heston and Martin further teach the wall thickness at the first bladder end (first end 11, Fig. 22 of Martin which aligns with first bladder end of Heston, see Examiner Annotated Fig. 5 above) is greater than the wall thickness at the second bladder end (second end 25, Fig. 22 of Martin which aligns when the second 
Regarding claim 11, Heston teaches an elastomeric pump for an infusion assembly (abstract), comprising: an inflatable elastomeric bladder (elastomeric collapsing bladder 160, Fig. 1) comprising a body extending over a bladder length from a first bladder end to an opposing second bladder end, a bladder outer diameter, a bladder inner diameter, and a wall thickness (see Examiner Annotated Fig. 6 above); and a mandrel (axially-variable core 180, Fig. 7), wherein the bladder is disposed on the mandrel (see Fig, 7), the bladder sealingly secured on the mandrel near each of the first bladder end and the second bladder end (via O-rings 500 and 520, Fig. 2; paragraph 26). 
However, Heston does not disclose wherein the wall thickness at a midpoint of the bladder length is different than the wall thickness at each of the first bladder end and the second bladder end.
In an alternate interpretation, Martin teaches an elastomeric pump comprising a bladder (inflatable balloon 3, Fig. 16). Martin teaches that the outer diameter of the inflatable balloon 3 may be of a constant outer diameter, see “annular flange 51 can be internal such that the outer diameter of the balloon 3 is constant”, second full paragraph of page 5.
In an alternate interpretation of an alternate embodiment, Martin teaches the inner surface of the balloon 3 is tapered and frustoconical and teaches that this inner surface may make up the entire length of inflatable balloon 3, see the second paragraph of page 6. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon 3 with a constant outer diameter of Martin, described in the second full paragraph of page 5, to have a tapered inner diameter as described in the second paragraph of page 6 of Martin. One of ordinary skill in the art would have been motivated to make this 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bladder of Heston to have the changing thickness of the inflatable balloon taught by the combination of Martin described above (Figure 22). One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of residual medicament remaining in the balloon, as taught by Martin (first full paragraph of page 6). In the combination of Heston and Martin the thickness first bladder end (first end 11, Fig. 22) of Martin will align with the first bladder end of Heston (see Examiner Annotated Fig. 6 above). 
The combination of Heston and an alternate interpretation of Martin is hereinafter referred to as Heston and an alternate interpretation of Martin.
Regarding claim 13, Heston and an alternate interpretation of Martin teach all of claim 11, as previously discussed. Heston and an alternate interpretation of Martin further teach the wall thickness at the second bladder end (first end 11, Fig. 22 of Martin corresponding to second bladder end of .

Claims 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heston et al.  (U.S Pub. No. 2006/0229558), hereinafter referred to as Heston, and further in view of Idriss (U.S Patent No. 5,045,064). 
Regarding claim 11, Heston teaches an elastomeric pump for an infusion assembly (abstract), comprising: an inflatable elastomeric bladder (elastomeric collapsing bladder 160, Fig. 1) comprising a body extending over a bladder length from a first bladder end to an opposing second bladder end, a bladder outer diameter, a bladder inner diameter, and a wall thickness (see Examiner Annotated Fig. 7 above); and a mandrel (axially-variable core 180, Fig. 7), wherein the bladder is disposed on the mandrel (see Fig, 7), the bladder sealingly secured on the mandrel near each of the first bladder end and the second bladder end (via O-rings 500 and 520, Fig. 2; paragraph 26). 
However, Heston does not disclose wherein the wall thickness at a midpoint of the bladder length is different than the wall thickness at each of the first bladder end and the second bladder end.
Idriss teaches a reservoir (reservoir 3, Fig. 2A, see cross section in Fig. 2B) that is elastically deformed (col. 5, lines 13-17) when the reservoir is filled with fluid (col. 5, lines 24-28) and is used for delivery of medication to a patient (abstract), further teaching a wall thickness at a midpoint of the bladder length is different than the wall thickness at each of the first bladder end and the second bladder end (see Examiner Annotated Fig. 7 below). Also see col. 8 lines 19-23 “the thickness of shell elements 1 and 2 can be increased and or the shell elements preformed in concave inwards shapes to allow a residual stress state to exist in the shells after assembly.”


    PNG
    media_image7.png
    308
    279
    media_image7.png
    Greyscale


The combination of Heston and Idriss is hereinafter referred to as the combination of Heston and Idriss. 
Regarding claim 14, Heston and Idriss teach all of claim 11, as previously discussed. Heston and Idriss further teach the wall thickness at the midpoint of the bladder length (see Examiner Annotated Fig. 7 above of Idriss) is less than the wall thickness at each of the first bladder end and the second bladder end such that the wall thickness tapers from each of the first bladder end and the second 
Regarding claim 15, Heston and Idriss teach all of claim 11, as previously discussed. Heston further teaches the mandrel (axially-variable core 180, Fig. 3) comprises a mandrel body extending over a mandrel length (distance 1260, Fig. 6) from a first mandrel end (see end closest to diameter 1200, Fig. 6) to an opposing second mandrel end (see end closest to diameter 1220, Fig. 6); and a mandrel outer diameter (see diameter 1200, 1220 and 1240, Fig. 3).
Regarding claim 16, Heston and Idriss teach all of claim 15, as previously discussed. Heston further teaches the mandrel outer diameter at a midpoint of the mandrel length (diameter 1240, Fig. 6) is greater than the mandrel outer diameter at each of the first mandrel end (diameter 1200, Fig. 5) and the second mandrel end (diameter 1220, Fig. 6) such that the mandrel is a generally convex mandrel (paragraph 29).
Regarding claim 17, Heston and Idriss teach all of claim 16, as previously discussed. Heston and Idriss further teach the wall thickness of the bladder at the midpoint of the bladder length is less than the wall thickness at each of the first bladder end and the second bladder end (see Examiner Annotated Fig. 7 above of Idriss) such that the wall thickness tapers from each of the first bladder end and the second bladder end toward the midpoint of the bladder length. Also see col. 8 lines 19-23 of Idriss “the thickness of shell elements 1 and 2 can be increased and or the shell elements preformed in concave inwards shapes to allow a residual stress state to exist in the shells after assembly.” Therefore, the concave inward shape tapers from each end of the bladder toward the midpoint, as taught by Idriss.
Regarding claim 18, Heston and Idriss teach all of claim 11, as previously discussed. Heston further teaches wherein each of the first bladder end and the second bladder end define a groove about 

    PNG
    media_image8.png
    297
    273
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783